Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of claims 1-14 in the reply filed on December
21st, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of preparing the separator, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21st, 2020.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122, 123, 580.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: On page 11, line 25 the phrase “cooing water” should read “cooling water”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
	In claim 1, the phrase “a temperature of cooling water of a fuel cell stack is within a predetermined range of temperature of supercharged air in a state in which a vehicle is in a key-on position” is indefinite in scope for a number of reasons. It is unclear whether the limitation “the flow rate of air” is referring to air entering the fuel cell, air inside the fuel cell, or air inside the fuel cell. It is unclear what step in the control method that the limitation “supercharged air” is referring to the temperature of the ambient air surrounding the vehicle being drawn into the blower, the temperature of the supercharged air after passing through the air cathode, or the temperature of supercharged air that is discharged with cold water out of the drain hose. It is also unclear if the limitation “a temperature of cooling water of a fuel cell stack” is referring to either the cooling water entering the fuel cell stack, cooling water circulating through the fuel cell 
	Claims 2-14 are rejected as depending on claim 1.
	In claims 2 and 9, the phrase “the temperature of cooling water of the fuel cell stack” is indefinite in scope since it is unclear whether the limitation “a temperature of cooling water of a fuel cell stack” is referring to either the cooling water entering the fuel cell stack, the cooling water leaving the fuel cell stack, or the cooling water circulating through the fuel cell stack. For the sake of compact prosecution, the examiner has interpreted “on the ambient temperature and the temperature of cooling water of the fuel cell stack” to be “the ambient temperature of the fuel cell and the temperature of cooling water circulating through the fuel cell stack”.
	In claim 4, the phrase “increasing the flow rate of air” is indefinite in scope since it is unclear whether the limitation “the flow rate of air” is referring to air entering the fuel cell, air flowing through the fuel cell stack, or air inside the fuel cell. For the sake of compact prosecution, the examiner has interpreted “increasing the flow rate of air” to be “increasing the flow rate of air entering the fuel cell stack”. 
claim 6, the phrase “air conditioning” is indefinite in scope since it is unclear whether the air conditioning is synonymous to the supercharging of air or is referring to a method for controlling the temperature of the passenger compartment of the vehicle. For the sake of compact prosecution, the examiner has interpreted “air conditioning” to be “controlling the temperature of the passenger compartment of the vehicle”.
	Claims 7 and 8 are rejected as depending on claim 6.   
	In claim 10, the phrase “current required to the fuel cell stack” is indefinite in scope since it is not clear if the current is required from fuel cell to power the cathode oxygen depletion heater or if the current is required for the fuel cell to generate to power the exhaust system. For the purpose of compact prosecution, the examiner has interpreted “current required to the fuel cell stack” to be “current is required from fuel cell to power the cathode oxygen depletion heater”.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performing, by a controller, air supercharging control to increase a flow rate of air supplied when an ambient temperature is less than a predetermined reference temperature and a temperature of cooling water of a fuel cell stack is within a predetermined range of temperature of supercharged air in a state in which a vehicle is in a key-on position.
The limitation of performing, by a controller, air supercharging control to increase a flow rate of air, as drafted, is a process that, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim recites using a controller to perform both the increasing of the flow rate of air and the temperature comparing steps. The controller in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 2-14 are also rejected under 35 U.S.C. 101 due to their dependence on claim 1.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoshi (US 2017/0187053 Al).
	Regarding claim 1, Hoshi discloses performing, by a controller, air supercharging (compressor) control to increase a flow rate of air supplied when an ambient temperature is less than a predetermined reference temperature ([0282] - 0°C), and a temperature of cooling water of a fuel cell stack is within a predetermined range of temperature of supercharged (compressed) air in a state in which a vehicle is in a key-on position stack ([0281] – lower than 0° C.; [0081] and [0082] – controller and power generation state) (In view of the 112b rejection above, the 
	Regarding claim 2, Hoshi discloses that in the air supercharging (compressor) control, an amount of supercharged (compressed) air is determined based on the ambient temperature ([0282] – fuel cell system is started), and the temperature of cooling water of the fuel cell stack ([0281] – controller sets rotation speed of compressor) (In view of the 112b rejection above, the examiner has interpreted “the temperature of cooling water of the fuel cell stack” to be “the temperature of cooling water circulating through the fuel cell stack”).
	Regarding claim 3, Hoshi discloses that the air supercharging (compressor) control is performed when the ambient temperature is less than about 0°C ([0282]) 
	Regarding claim 4, Hoshi discloses that the air supercharging (compressor) control increases the flow rate of air by increasing a number of revolutions of an air blower ([0118] – compressor) (In view of the 112b rejection above, the examiner has interpreted “increasing the flow rate of air” to be “increasing the flow rate of air entering the fuel cell stack”).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2017/0187053 Al) in view of Naganuma et al. (US 2016/0141655 Al).
Regarding claim 5, Hoshi discloses all aspects of the current invention as stated above except for determining, by the controller, an inclination of the vehicle and determining, by the controller, an amount of supercharged air by applying a weight based on the inclination of the vehicle when the inclination of the vehicle is greater than an inclination threshold value.
Naganuma discloses a method of discharging water from a fuel cell and a fuel cell system ([0003]).
Naganuma teaches that the inclined state detector may detect an inclined state of the mobile object with respect to a horizontal plane. In the scavenging processing, the controller may start supplying the scavenging gas ([0075] - air) to the gas flow path in the fuel cell at a predetermined first supply flow rate, and when the mobile object is in a predetermined inclined state where an outlet of the gas flow path is directed upward against a direction of gravity, the controller may increase a rotational speed of the circulation pump (compressor) so that the supply flow rate of the scavenging gas ([0075] - air) is increased to a second supply flow rate 
Naganuma further teaches that even when the rotational speed of the circulation pump is increased for the scavenging ([0075] - air) at the second supply flow rate, the exhaust water is prevented from being sucked up by the circulation pump ([0014]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the incline control method of Naganuma into the control method for a fuel cell system of Hoshi in order to prevent the exhaust water from being sucked up by the compressor when the vehicle is in an inclined state.
11.	Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2017/0187053 Al) in view of Kim et al. (US 2017/0062846 Al) in further view of Eschenbach et al. (US 2017 /0179512 Al).
 Regarding claim 6, Hoshi discloses all aspects of the current invention as stated above and Hoshi further discloses operating, by the controller, a heater when a state, in which the ambient temperature is less than a predetermined first temperature ([0282] – lower than 0°C), the temperature of cooling water of the fuel cell stack is less than a predetermined second temperature ([0281] – lower than 0° C), is maintained for a predetermined first period of time ([0292] – from time t0 to t1).
Hoshi does not disclose that the heater is a cathode oxygen depletion heater and that an amount of power consumed by air conditioning is less than a predetermined reference value (In view of the 112b rejection above, the examiner has interpreted “air conditioning” to be “controlling the temperature of the passenger compartment of the vehicle”).

Kim teaches that a cathode oxygen depletion heater may undergo heat exchange with a fuel cell stack, and then the coolant heated by the heat exchange may flow from the stack ([0041]), and the cathode oxygen depletion heater can be controlled by a controller ([0084]).
Kim further teaches that the cathode oxygen depletion heater may rapidly heat the coolant that is a refrigerant (cooling water) ([0048]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the cathode oxygen depletion heater of Kim into the control method for a fuel cell system of Hoshi in order to allow the cathode oxygen depletion heater to rapidly heat the cooling water.
Modified Hoshi does not disclose that an amount of power consumed by air conditioning is less than a predetermined reference value (In view of the 112b rejection above, the examiner has interpreted “air conditioning” to be “controlling the temperature of the passenger compartment of the vehicle”).
Eschenbach discloses a method for the predictive operation of a fuel cell ([0002]) and a method to reduce moisture from a fuel cell by using a compressor in the event of a vehicle cold start ([0035]).
Eschenbach teaches the step of reducing consumption and/or switching off of at least one energy consumer, in particular an energy consumer which is not relevant for driving the vehicle ([0043]). The at least one energy consumer is preferably the passenger-compartment air conditioning system of the vehicle. In the case of predicted operation in the upper load range, the 
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the step of reducing power consumption of the passenger compartment air conditioner taught by Eschenbach into the control method for a fuel cell system of Modified Hoshi in order to allow an operation with a high load to be performed by the fuel cell.
Regarding claims 7 and 8, Modified Hoshi discloses all aspects of the current invention as stated above and Hoshi further discloses that operating the heater includes: operating, by the controller, a cooling water pump at a predetermined reference number of revolutions or greater ([0066] – pump; [0068] – controller]). 
Modified Hoshi does not disclose operating, by the controller, a cooling water bypass valve within a predetermined opening degree of 40° to 50°.
Kim teaches that the cooling loop may include a 3-way (bypass) valve which selects between the coolant flowing from the pump and a coolant flowing from the radiator to provide the selected coolant to the fuel cell ([0015]).
Kim further teaches that a flow rate (or flow amount) of the coolant may be controlled by an opening degree of the 3-way (bypass) valve ([0051]).
Therefore, one having ordinary skill in the art would recognize the opening angle of the bypass valve as a result effective variable and would be motivated to optimize the opening angle of the bypass valve based on the known results set forth above. No more than routine experimentation would be required to arrive at applicant’s claimed value for the opening angle of the electronic valve, rendering obvious the claimed “cooling water bypass valve within a predetermined opening degree of 40° to 50°”. Case law holds that “The discovery of an optimum 
Regarding claim 9, Modified Hoshi discloses all aspects of the current invention as stated above and Hoshi further discloses turning off, by the controller, the heater, when the temperature of cooling water of the fuel cell stack is maintained at a temperature greater than a predetermined third temperature ([0140] - 60° C) for a predetermined second period of time ([0303] – t6) (In view of the 112b rejection above, the examiner has interpreted “the temperature of cooling water of the fuel stack” to be “the temperature of cooling water circulating through the fuel cell stack”).
Regarding claim 10, Modified Hoshi discloses all aspects of the current invention as stated above and Hoshi further discloses turning off, by the controller, the heater when current (electric load) required to the fuel cell stack is equal to or greater than predetermined reference current (target current) ([0094] – [0096];  Figure 14, labels “f” and “g” at t14) (In view of the 112b rejection above, the examiner has interpreted “current required to the fuel cell stack” to be “current is required from fuel cell stack to power the cathode oxygen depletion heater”)
Regarding claim 11, Modified Hoshi discloses all aspects of the current invention as stated above and Hoshi further discloses turning off, by the controller ([0250] – zero output), the heater (Figure 1, 35) when the cooling water being heated by the heater (35) is determined to be overheated as a result of measurement of a temperature (43) of the cooling water after leaving the heater (35) ([0251]).
Regarding claim 12, Modified Hoshi discloses all aspects of the current invention as stated above and Hoshi further discloses turning off, by the controller (Figure 14, system state .
12.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2017/0187053 Al) in view of Jung et al. (US 2011/0115491 Al).
Regarding claims 13 and 14, Hoshi discloses all aspects of the current invention as stated above and Hoshi further discloses that a stop command (shut down) for stopping the power generation of the fuel cell stack is performed when the temperature of the fuel cell stack is lower than 0°C ([0282] and [0285]).
Hoshi does not disclose shutting down, by the controller, the fuel cell system when abnormality in the flow rate of air or the opening degree of the air pressure control value occurs and a reverse voltage state of the fuel cell stack continues for a predetermined third period of time or longer, to prevent the fuel cell stack from being damaged, and generation of a reverse voltage is determined based on whether a minimum value of stack cell voltages is less than 0.
Jung discloses a method for determining the occurrence of ice blocking in real time, wherein an electrode surface of a fuel cell stack is frozen out to cut off the supply of reactant gases ([0003]).
Jung teaches when a load is applied to the fuel cell system, which has been exposed to sub-zero temperatures for a long time, during initial start-up, water produced in the cathode by the electrochemical reaction is frozen by cold air of the fuel cell stack itself and air at a temperature below the freezing point supplied to the cathode, thus blocking various flow fields, cutting off the air supply to a catalyst layer of the cathode. As a result, the voltage of the fuel cell stack is not suitably maintained constant, which makes it difficult to ensure the cold startability ([0011]), and the catalyst layer of the electrode surface is suitably damaged even with a relatively 
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the shutdown of the controller in the case of air flow abnormality and the generation of reverse voltage of Jung into the control method of Hoshi in order to prevent damages to the catalyst layer of the electrode surface. 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORAYA J JOHNSON whose telephone number is (571)272-1201.  The examiner can normally be reached on M-F 7:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SORAYA JASMYN JOHNSON/Examiner, Art Unit 1721                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721